Citation Nr: 1413909	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-33 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from August 1965 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Kidney disease was not manifested during service, was not manifested within a year of separation from service, and is not shown to be related to active service or service-connected disability.


CONCLUSION OF LAW

Kidney disease was not incurred in or aggravated by service; it may not be presumed to have been so incurred; and it is not related to service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Thus, all notice and development as to the issues decided herein has been accomplished.

Service Connection

The Veteran seeks service connection for kidney disease.  He specifically contends that his kidney disease is secondary to his service-connected posttraumatic stress disorder (PTSD).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Calculi of the kidney and/or cardiovascular renal disease, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.   

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).

The Board has reviewed all service treatment records as well as all post-service treatment records including VA medical records and private medical records.  Service connection has been granted for posttraumatic stress disorder (PTSD), with a 50 percent rating assigned.

The Veteran's service treatment records are absent complaints, findings, or diagnoses of kidney problems during service.  The record also does not reveal competent evidence of calculi of the kidney and/or cardiovascular renal disease, within a year of the Veteran's separation from active duty.  In addition, although service records show that the Veteran served in the Republic of Vietnam during the Vietnam era; since the disease process for which the Veteran seeks service connection is not enumerated in 38 C.F.R. § 3.309(e).

Further, the record is absent any opinion linking the Veteran's kidney disease to service or to service-connected disability.  In fact, private medical records indicate that the Veteran was born with a solitary left kidney which required stenting for ureteral abnormalities starting in 1997 and that he ultimately went on to have end-stage renal disease initiating dialysis.

Thus, the record is absent evidence of any kidney problems in service; evidence of calculi of the kidney and/or cardiovascular renal disease within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between the Veteran's active duty service or a service-connected disability and current kidney disease.   

The Board must also consider the Veteran's own opinion that he has kidney disease that is secondary to his PTSD.  The Board, however, does not find him competent to provide an opinion regarding the etiology of this disorder as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for kidney disease is denied.


REMAND

The Veteran has not been afforded a VA examination with an opinion as to the etiology of his hypertension. 
 
The Board notes that the Veteran's service treatment records indicate that his blood pressure was being checked to rule out hypertension.  In a September 2013 letter, a private physician stated that the Veteran's PTSD may have contributed to or aggravated the Veteran's hypertension.  An etiology based on speculation (i.e. "may have") is too tenuous a basis on which to grant service connection.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his hypertension that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue. 

2.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his hypertension.  The examiner is to be provided access to the claims folder, Virtual VA, and VBMS, as appropriate.  The examiner must specify in the report that the claims file, Virtual VA records, and VBMS records have been reviewed, as appropriate.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

* The examiner should provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that such the Veteran's hypertension is in any way related to (caused or aggravated by) the Veteran's active duty service or to service-connected PTSD.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


